Matter of Logan P. (Stephen P.) (2020 NY Slip Op 00725)





Matter of Logan P. (Stephen P.)


2020 NY Slip Op 00725


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


128 CAF 18-00997

[*1]IN THE MATTER OF LOGAN P. SENECA COUNTY DIVISION OF HUMAN SERVICES, PETITIONER-RESPONDENT; STEPHEN P., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
CHRISTOPHER D. LUCCHESI, WATERLOO, FOR PETITIONER-RESPONDENT. 
PAUL BLEAKLEY, GENEVA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), entered April 30, 2018 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent neglected the subject child and directed respondent to have no communication with the subject child, except during supervised visitation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court